DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 November 2021.  In view of this communication and the amendment concurrently filed: claims 1-17 are now pending in the application, with claims 1-7 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 02 November 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 8, line 7 to page 10, line 15 of the Remarks) alleges that Ionel does not disclose, and teaches away from, a rotor having identically shaped discs arranged in sequence because the apertures 250 and 280 do not align between the adjacent discs 300 and 305.  However, not only is this limitation not precisely recited in the claims, the allegation that the misalignment between apertures 250 and 280 of the adjacent discs means that the discs are not identical is simply false.  The discs 300 and 305 are comprised of identical laminations, elements 245, which have simply been flipped/reversed in the axial direction (fig. 9-11; ¶ 0091 of Ionel).  The discs themselves are still identical regardless of having been arranged differently.  Further, it is noted that the discs being identical to one another is not actually recited in the claims, which only specify that “the shape and arrangement of the plurality of apertures in each disc is identical fore adjacently oriented discs”.  
The Applicant’s second argument (page 8, line 7 to page 10, line 15 of the Remarks) alleges that Ionel does not disclose “the plurality of apertures” of adjacent discs being aligned with one another, because apertures 250 and 280 are clearly misaligned between discs 300 and 305 as shown in figure 11.  While this allegation is true regarding apertures 250 and 280, these openings are not cited in the rejection as belonging to “the plurality of apertures”.  The plurality of apertures recited in the claims refer to the flux barriers adjacent the magnet holes, and the corresponding apertures in Ionel are the magnet holes 55 and their corresponding flux barriers 55a (see fig. 12, annotated below).  The presence of additional apertures does not prevent apertures 55 from reading on the claimed apertures.  Therefore, this argument is unpersuasive and the previous grounds of rejection have been maintained.
The Applicant’s third argument (page 10, lines 16-19 of the Remarks) alleges that Kondou does not cure the alleged deficiencies of Ionel.  Since the alleged deficiencies of Ionel have been disputed above, this argument is moot.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionel (US 2008/0224558 A1), hereinafter referred to as “Ionel”, in view of Kondou et al. (US 2014/0021820 A1), hereinafter referred to as “Kondou”.
Regarding claim 8, Ionel discloses a rotor [20] of a variable-reluctance synchronous motor [10] comprising a plurality of identically shaped discs [300/305] arranged in sequence along an axis of rotation [33] (fig. 11-12; ¶ 0091), 
wherein each of said discs [300/305] includes a plurality of apertures [55a] extending axially therethrough, wherein the shape and arrangement of the plurality of apertures [55a] in each disc [300/305] is identical for adjacently oriented discs [300/305], wherein each of the plurality of apertures [55a] in adjacently oriented discs [300/305] are aligned with one another so that each of the plurality of apertures [55a] extends axially through the adjacently oriented discs [300/305] (fig. 11-12; ¶ 0080; both the magnet slots and the flux barriers located at their circumferential ends are aligned between the adjacent discs), 
wherein each of said discs [300/305] is angularly sub-divided into a plurality of polar sectors [56], each of said polar sectors [56] having at least a through-cavity [55] for housing at least a magnet [45] (fig. 12; ¶ 0006, 0080), 
each magnet [45] having a section area perpendicular to the axis of rotation [33] that is equal to or smaller than an access area to said through-cavity [55] (¶ 0080), 

    PNG
    media_image1.png
    501
    909
    media_image1.png
    Greyscale

wherein the access area of each axially aligned through-cavity [55] is the same between adjacent discs [300/305] and extends between the plurality of discs [300/305] forming a cavity [55] therethrough, the cavity [55] extending parallel to the axis of rotation [33] along the depth of the rotor [20] (fig. 11; ¶ 0091; the magnet slots of adjacent core portions are aligned with one another).
Ionel does not explicitly disclose that each magnet [45] has a predefined depth that is equal to one another for at least a part of said magnets [45], said depth being smaller than the total depth of the rotor [20].
Kondou discloses a rotor [200] of a variable-reluctance synchronous motor [10] comprising a plurality of discs [210] arranged in sequence along an axis of rotation (fig. 1-3, 14-16; ¶ 0062-0064, 0073-0074), 

    PNG
    media_image2.png
    750
    1043
    media_image2.png
    Greyscale

wherein each of said discs [240/250] is angularly sub-divided into a plurality of polar sectors, each of said polar sectors having at least a through-cavity [211] for housing at least a magnet [220] (fig. 1, 14; ¶ 0073-0077, 0101-0102; each rotor core is divided into six polar sectors, each with permanent magnets [220]), 
wherein each magnet [220] has a predefined depth [Hm] that is equal to one another for at least a part of said magnets [220], said depth [Hm] being smaller than the total depth [H2] of the rotor [200] (fig. 15; ¶ 0101-0106; the magnets are all equal in length and shorter than the overall rotor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor magnets of Ionel having a depth smaller than the total depth of the rotor as taught by Kondou, in order to improve a reluctance torque and prevent degradation in the performance of the motor by reducing the intensity of the opposing magnetic field applied on the permanent magnets (¶ 0036 -0038 of Kondou).
Regarding claim 9, Ionel further discloses the rotor of a variable-reluctance synchronous motor according to claim 8, as stated above, wherein said magnets [45] are arranged symmetrically with respect to said rotation axis [33] (fig. 1, 12).
Regarding claim 10, Ionel, in view of Kondou, discloses the rotor of a variable-reluctance synchronous motor according to claim 8, as stated above.  Kondou further discloses that said magnets [220] have a predefined depth [Hm] that is identical for all the magnets [220] or a depth [Hm] that is a multiple or sub-multiple of said predefined depth [Hm] (fig. 15; ¶ 0101-0106; the magnets are all equal in length and shorter than the overall rotor).
Regarding claim 11, Ionel further discloses the rotor of a variable-reluctance synchronous motor according to claim 8, as stated above, wherein each polar sector [56] comprises a plurality of through-cavities [55] suitable for housing at least a magnet [45] (fig. 11-12; each pole has two cavities/magnets).
Regarding claim 12, Ionel, in view of Kondou, discloses the rotor of a variable-reluctance synchronous motor according to claim 8, as stated above.  
Kondou further discloses that a sub-group [240/250] of said discs [210] arranged in sequence along said parallel direction to said axis of rotation defines a module [240/250] of the rotor [200], the module [240/250] configured in a first empty configuration [240] in which the module is lacking said magnets [220] or a second magnetized configuration [250] in which the module contains at least one of said magnets [220] for each polar sector (fig. 14-15; ¶ 0096-0098, 0101-0103; while Kondou discloses arrangements, it is noted that alternative recitation above requires only one of the claimed configurations); 
said rotor [200] being formed by one or more of said modules in the empty configuration [240] and one or more of said modules in the magnetized configuration [250] (fig. 9-15; ¶ 0094-0102; the numbers and positions of the “first cores” and “second cores” are varied in the embodiments), with arrangement of the one or more of said modules in the empty configuration [240] and the one or more of said modules in the magnetized configuration [250] in relation to one another determined based on a desired performance of the motor (fig. 9-15; ¶ 0116-0117; this limitation is interpreted, consistent with how it is described in ¶ 0027 and ¶ 0035 of the specification, as requiring multiple configurations of the rotor modules with and without permanent magnets; various embodiments are presented with different numbers of “first cores” and “second cores”; the clause “determined based on…” merely states the reasoning behind selecting a particular arrangement and does not imply any additional structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Ionel having modules in both the empty and magnetized configurations as taught by Kondou, in order to improve a reluctance torque and prevent degradation in the performance of the motor by reducing the intensity of the opposing magnetic field applied on the permanent magnets (¶ 0036 -0038 of Kondou).
Regarding claim 13, Ionel further discloses the rotor of a variable-reluctance synchronous motor according to claim 8, as stated above, wherein each of said magnets [45] has a complementarily-shaped section area with respect to an opening of said through-cavity [55] (fig. 1, 12; ¶ 0056).
Regarding claim 14, Ionel further discloses the rotor of a variable-reluctance synchronous motor according to claim 8, as stated above, wherein each through-cavity [55] is arranged along a radial axis [265c/270b] of maximum reluctance and wherein each polar sector [56] is defined between two consecutive radial axes of minimum reluctance (fig. 1, 12; ¶ 0093-0094; the axes of minimum reluctance pass between the v-shaped pairs of magnets/slots while the poles are centered on the axes of maximum reluctance).
Regarding claim 15, Ionel further discloses a motor [10] comprising a stator [15] and a rotor [20] according to claim 8, wherein said rotor [20] rotates about said axis of rotation [33] and is operatively coupled to said stator [15] so as to form a variable-reluctance synchronous motor (fig. 6-7; ¶ 0005, 0055; the permanent magnet rotor uses flux barriers to vary the motor reluctance torque, ¶ 0082).
Regarding claim 16, Ionel further discloses the rotor of a variable-reluctance synchronous motor according to claim 8, as stated above.
Kondou further discloses that the rotor [200] is configured in a condition in which one magnet [220] is inserted in each polar sector to a first depth extending through said through-cavity of adjacent discs [240/250] and that is smaller than the total depth of the rotor [200] or a configuration in which, instead of the one magnet [220] extending through said through-cavity of adjacent discs [240/250] (fig. 9-15; ¶ 0116-0117; this limitation is interpreted, consistent with how it is described in ¶ 0027 and ¶ 0035 of the specification, as requiring multiple configurations of the rotor modules with and without permanent magnets; various embodiments are presented with different numbers of “first cores” and “second cores”), each of a plurality of said magnets [220] is inserted in sequence extending through said through-cavity of adjacent discs [240/250] along a parallel direction to said axis of rotation and axially aligned with one another to a second depth that is smaller than the total depth of the rotor [200], with the sequence being determined based on a desired performance of the motor (this clause merely recites a method step and states the reasoning behind selecting a particular arrangement, these recitations do not imply any additional structure to the claimed rotor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Ionel having modules in both the empty and magnetized configurations as taught by Kondou, in order to improve a reluctance torque and prevent degradation in the performance of the motor by reducing the intensity of the opposing magnetic field applied on the permanent magnets (¶ 0036 -0038 of Kondou).
Regarding claim 17, Ionel further discloses the rotor of a variable-reluctance synchronous motor according to claim 8, as stated above, wherein each polar sector [56] of each disc [300/305] comprises an identically shaped and arranged portion of the plurality of apertures [55a] extending axially therethrough (fig. 11-12; ¶ 0080).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ley et al. (US 2008/0278021 A1) discloses a rotor comprising magnet poles having either one single magnet hole or three magnet holes separated by ribs [37] for the purpose of reducing centrifugal forces acting on the magnets (fig. 3-4; ¶ 0005).
Nemoto et al. (US 2007/0205689 A1) discloses a rotor comprising multiple modules having permanent magnets which extend over less than the total length of the rotor (fig. 1; ¶ 0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834